Peb Curiam.
The plaintiffs have verdicts as follows: Charles Harris, $120; William Sexton, $1,150, and John Sexton, $20.
Several reasons are urged why these verdicts should be set aside, namely:
1. They are against the weight of the evidence.
2. As to those of Charles Harris and William Sexton they are excessive.
3. There is no evidence upon which the verdicts, as against Briant’s Garage, Incorporated, can be based.
4. Errors in the charge of the trial court.
Our examination satisfies us that none of these grounds warrant a setting aside of the verdicts.
The rule to show cause is therefore discharged, with costs.